UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1549



VICTOR E. DOWDY,

                                                          Petitioner,

          versus


JEWELL RIDGE MINING CORPORATION; SEA “B”
MINING COMPANY; DIRECTOR, OFFICE OF WORKERS’
COMPENSATION PROGRAMS, UNITED STATES DEPART-
MENT OF LABOR,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(No. 99-237-BLA)


Submitted:   September 29, 2000           Decided:   October 17, 2000


Before WIDENER, WILKINS, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Victor E. Dowdy, Petitioner Pro Se. Timothy Ward Gresham, PENN,
STUART & ESKRIDGE, Abingdon, Virginia; Patricia May Nece, Christian
P. Barber, Barry H. Joyner, UNITED STATES DEPARTMENT OF LABOR,
Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Victor E. Dowdy seeks review of the Benefits Review Board’s

decision and order affirming the administrative law judge’s denial

of black lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West

1986 & Supp. 2000).    Our review of the record discloses that the

Board’s decision is based upon substantial evidence and is without

reversible error.   Accordingly, we affirm on the reasoning of the

Board.   See Dowdy v. Jewell Ridge Mining, No. 99-237-BLA (BRB Mar.

28, 2000).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2